Citation Nr: 1033179	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  99-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left great toe 
disorder.

3.  Entitlement to an increased rating for residuals of a 
bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 2, to 
December 17, 1975 and on active duty from April 1979 to October 
1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of a Region Office 
(RO) of the Department of Veterans Affairs (VA).

This case has been previously before the Board on multiple 
occasions.  In September 2002, the Board found that new and 
material evidence had been received to reopen the Veteran's 
service connection claims on appeal.  That decision deferred 
adjudication on the merits of the service connection claims, and 
deferred adjudication of the increased rating claim, which remain 
on appeal.  In January 2004, the Board remanded all of the issues 
to the RO for further development of the evidence and 
readjudication at the RO level.  In May 2008, these issues were 
once again remanded by the Board for additional development.

The issues of entitlement to service connection for a right 
shoulder disability and for a left great toe disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's disability, described as residuals of a bilateral 
herniorrhaphy, is not manifested by an inguinal hernia that is 
postoperative recurrent, readily reducible and well supported by 
truss or belt; it does not otherwise manifest in compensable 
disability.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating 
for the Veteran's service-connected residuals of a bilateral 
herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7338 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in letters dated June 2008 and February 2009.  Moreover, in these 
letters, the appellant was advised of the types of evidence VA 
would assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that this letter was sent to 
the appellant prior to the most recent RO readjudication of this 
appeal, as evidenced by the April 2010 supplemental statement of 
the case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds 
that all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in June 2008 
and February 2009 provided the notice contemplated by Dingess.  
The appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective date 
for any rating that may be granted, and these letters explained 
how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by- case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service 
treatment records and post-service VA reports, have been 
obtained.  Records in the custody of the Social Security 
Administration (SSA) have been obtained and associated with the 
claims file.  

The Veteran has been afforded a VA examination to evaluate his 
disability in this appeal; the pertinent April 2009 VA 
examination reports are of record (addressing both the hernia 
pathology and separately addressing associated scarring and skin 
involvement).  The Board notes that the VA examination reports of 
record contain sufficiently specific clinical findings and 
informed discussion of the pertinent features of the disability 
on appeal to provide probative medical evidence adequately 
addressing the issue decided below.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with this 
appeal.

Analysis

The Veteran is seeking assignment of a compensable rating for his 
service-connected residuals of a bilateral herniorrhaphy.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran's service-connected left inguinal hernia repair is 
rated under the provisions of Diagnostic Code 7338.  Under this 
regulatory provision, a noncompensable rating is warranted where 
the inguinal hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted where the inguinal 
hernia is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is warranted 
for a small hernia, which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, or 
not readily reducible.  A 60 percent evaluation is warranted for 
a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  38 
C.F.R. § 4.114, Diagnostic Code 7338.

Additionally, Diagnostic Code 7801 pertains to all scars (other 
than on the head, face, or neck) which are deep or cause limited 
motion.  Pursuant to Diagnostic Code 7801, such a scar or scars 
warrants a 10 percent disability evaluation when it involves an 
area or areas exceeding 6 square inches (39 square centimeters).  
A 20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent disability evaluation is warranted 
when it involves an area or areas exceeding 72 square inches (465 
square centimeters).  A 40 percent evaluation is warranted when 
it involves an area or areas exceeding 144 square inches (929 
square centimeters).

A 10 percent rating is warranted when the veteran has a scar (not 
on the head, face, or neck) that is superficial and does not 
cause limitation of motion if the scar has an area exceeding 144 
square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7802.

The existence of a superficial, unstable scar (one where there is 
frequent loss of covering of skin over the scar) warrants a 10 
percent rating, which is the maximum. 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Pursuant to Diagnostic Code 7805, scars may otherwise be rated 
based on the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

The Board also notes, to the extent that functional impairment 
and muscular impairment may potentially be associated with the 
pathology on appeal, that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

An April 2009 VA examination report is of record and contains 
competent medical evidence with findings pertinent to this 
appeal.  (The Board observes, in passing, that the report 
corresponds to a VA examination conducted in April 2009, although 
the report itself was signed in May 2009; for the sake of 
simplicity the Board shall refer to this report as the April 2009 
VA examination report.)  The report discusses the Veteran's 
pertinent history of bilateral herniorraphies in 1981, noting 
that no surgical complications were reported.  The report notes 
the Veteran's complaint of groin pain and tenderness having 
developed since the surgery.  The Veteran stated that he at times 
experiences excruciating sharp pain that lasts for hours in his 
right groin, which he first started to notice in 2004.  The 
Veteran described that the pain is deep and "feels like a 
ligament."  The Veteran also described that sometimes his left 
testicle with travel up his left inguinal tract, necessitating 
him to massage it back down into his scrotum.  The Veteran also 
complained of numbness down the back of both thighs.  The Veteran 
treated the problem with warm packs and Aleve.

The April 2009 VA examination report shows that physical 
examination revealed that no hernia was present.  Ultrasound of 
the right groin revealed no fluid collection and no definite 
hernia was seen.  The examiner's clinical impression was minimal 
right inguinal lymphadenopathy of uncertain clinical 
significance, otherwise normal.  Imaging of the pelvis revealed 
no abnormal signal intensity or adenopathy in the bilateral 
groins.  No hernia was noted.  No pelvic mass or abnormal signal 
intensity was noted.  The prostate and seminal vesicles were 
unremarkable.  Pelvic bones were unremarkable.  The examiner did 
find that there was degenerative change of bilateral hips with a 
probably 7 mm cyst on the right hip.  The clinical impression was 
bilateral groins and pelvis unremarkable, with degenerative 
change of bilateral hips.

Imaging of the Veteran's spine was also conducted, but without 
findings significant to the hernia issue currently on appeal. 

The April 2009 VA examination report shows the examining 
physician's conclusion that "the Veteran's right groin pain is 
not likely secondary to herniorrhaphy and residual scar.  There 
is no obvious nerve damage related to his herniorraphies.  Right 
groin pain etiology undetermined; possibly musculoskeletal in 
nature."

Associated with the April 2009 VA examination report in this case 
is a report of findings specifically concerning the Veteran's 
pertinent scarring.  This portion of the report shows a scar of 
the right groin measuring 0.2 cm by 8 cm, and a scar of the left 
groin measuring 0.2 cm by 10 cm.  Both scars are specifically 
reported to be non-tender to palpation, non-adherent to 
underlying tissue, non-limiting with regard to motion or 
function, not involving underlying soft tissue damage, and not 
involving any skin ulceration or breakdown over scar.  The 
examiner found that the Veteran's right and left groin scars were 
asymptomatic.

The evidence shows that the Veteran's past hernia has not 
recurred and there is no hernia or protrusion.  No compensable 
rating is warranted under the rating criteria for hernia 
residuals.  Moreover, the evidence shows that the Veteran's 
herniorrhaphy scars do not meet the criteria for assignment of 
separate compensable disability ratings for scarring; the scars 
do not meet the pertinent criteria concerning depth, size, 
limitation of motion, instability, painfulness, or limitation of 
function.

The Board finds no compensable rating is warranted under the 
Diagnostic Codes for hernia pathology or the associated post-
surgical scarring.  The Board finds no basis for assignment of an 
increased disability rating in this case under any applicable 
Diagnostic Code.

In a January 2000 RO hearing, the Veteran and his representative 
advanced the contentions that "where the problem is, is in the 
area of the scar tissue."  The Veteran also described that the 
residuals of his hernia repair have "hampered a lot of my 
stamina, as far as blood oxygen to the lower extremities."  The 
Veteran explained that he was not receiving treatment for the 
symptoms.  To the extent that the Veteran cited problems with 
scarring, the Board has addressed the application of the rating 
criteria to the Veteran's scarring above.  To the extent that the 
Veteran cited problems with stamina and blood flow to the lower 
extremities, the Board notes that the competent medical evidence 
in this case does not indicate any manner in which any residual 
of bilateral herniorrhaphy has caused any such impairment.  As 
discussed in more detail below, the Board finds that the 
Veteran's lay testimony is not competent to diagnose himself with 
a complex medical pathology such as impaired blood flow due to 
residuals of a past bilateral herniorrhaphy when there is no 
corroborating medical evidence of such a diagnosis.

The Board also notes that the Veteran's VA treatment records make 
reference to symptom complaints associated with the bilateral 
herniorrhaphy.  Most significantly, an April 2006 outpatient 
treatment record contains a doctor's opinion that "His left 
groin pain, I believe, is secondary to prior herniorrhaphy...."  
In May 2007, the Veteran reported 'some numbness in groin area.'  
The Board has considered this evidence, but finds that the more 
recent and thorough discussion of the Veteran's symptom 
complaints with competent medical analysis is more probative.  
The groin pain the Veteran described to the April 2009 VA 
examiner was found not to be related to any aspect of residuals 
of herniorrhaphy, and that conclusion was supported by diagnostic 
testing and a thorough report of findings and medical analysis.  
No evidence presents any clinical basis for finding any disabling 
current manifestation of past herniorrhaphy; no contrary 
suggestions of record match the probative value of the April 2009 
VA examination report.  No evidence of record demonstrates 
symptoms of bilateral herniorrhaphy that meet the criteria for an 
increased disability rating in this case.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's residuals of a bilateral herniorrhaphy 
on appeal in this case.  The evidence features the Veteran's 
statements, VA examination reports, and medical evidence 
presenting professional medical impressions and the Veteran's own 
account of symptom details.  The VA examination reports 
specifically document and address the Veteran's symptom 
complaints, document the pertinent specialized clinical findings, 
and present competent medical examiners' assessments of the 
disability informed by direct interview and inspection of the 
Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional medical records.  
The Board finds that none of the evidence of record probatively 
contradicts the findings discussed above, nor does any of the 
evidence of record otherwise probatively show that the criteria 
for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the Veteran's reported symptoms of pain.  However, 
the preponderance of the most probative evidence does not support 
assignment of any increased rating in this case because the most 
probative medical evidence indicates that the Veteran's 
complaints of pain are not attributable to the Veteran's service-
connected residuals of a bilateral herniorrhaphy.  In this case, 
the competent medical evidence offering detailed specific 
findings and specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal.  
The Board accepts the Veteran's testimony regarding his pain and 
symptoms, but relies upon the competent medical evidence with 
regard to the specialized determinations of the presence of any 
current hernia pathology, and the quantification and evaluation 
of the extent of the area of the scarring and its clinical 
features.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms.  The preponderance of the 
most probative evidence does not support assignment of any 
increased rating in this case.

The Board also finds that although the Veteran's lay testimony is 
competent to describe certain symptoms, it is not competent to 
diagnose a complex internal medical pathology.  Thus, the Board 
does not find that the Veteran's lay contention that his 
herniorrhaphy residuals have impaired blood flow to his lower 
extremities is competent to establish such a pathology when the 
medical evidence of record does not corroborate such a finding.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which may be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected pathology on 
appeal.  The Veteran has in fact discussed his employment 
situation during the period on appeal, including as documented in 
the April 2009 VA examination report; although the Veteran is 
shown to have been unemployed, the reason given by the Veteran 
for his unemployment made reference only to a psychiatric 
condition and made no suggestion of any role of hernia residuals 
in his employment status.  As the April 2009 VA examination was 
conducted for the express and specific purpose of evaluating the 
impact of any hernia residuals upon the Veteran's function, the 
Veteran's explanation that his unemployment was due to other 
factors demonstrates that he does not contend that he is rendered 
unemployable by the service-connected pathology currently on 
appeal.

The Board finds that neither the evidence nor the contentions of 
record otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the Board 
finds that this appeal does not include an issue of entitlement 
to TDIU.


ORDER

A compensable disability rating for service-connected residuals 
of a bilateral herniorrhaphy is not warranted.  To this extent, 
the appeal is denied.


REMAND

With regard to the issues of entitlement to service connection 
for a right shoulder disability and a left great toe disability, 
the Board finds that additional development is required before 
the Board may proceed with any final appellate decision on the 
merits.  The Board notes that recent case law has now made it 
clear that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold 
for satisfying the requirements to trigger the Secretary's duty 
to assist by providing a medical examination, and this low 
threshold may be met by lay testimony regarding continuity of 
pertinent symptomatology since service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).

As discussed in the Board's prior May 2008 remand of this case, 
this case has been mired in a complicated and somewhat unusual 
procedural history for years.  Significantly, the Board's 
September 2002 rating decision found new and material evidence 
had been submitted to grant the Veteran's petition to reopen both 
of these previously denied service connection claims.  Following 
a chain of events discussed in more detail in the Board's prior 
remand, this case was eventually remanded to the RO for 
additional development involving attempts to obtain certain 
outstanding pertinent records that were necessary before further 
consideration of the appeal on the merits could proceed.

The RO readjudicated the Veteran's claims, following a 
significant period of time spent accomplishing the additional 
development, in connection with the issuance of a September 2007 
supplemental statement of the case.  However, the Board was 
compelled to remand the claims again in May 2008 because the RO's 
readjudication did not treat the issues as having been reopened 
for readjudication on the merits, despite the fact that the Board 
had reopened the claims.  Thus, as of May 2008, appellate review 
could not appropriately proceed until there was an adjudication 
of these issues on the merits at the agency of original 
jurisdiction (AOJ).

Following the May 2008 Board remand, appropriate AOJ-level 
adjudication of these issues on the merits was accomplished in 
connection with the issuance of an April 2010 supplemental 
statement of the case.

All of the necessary attempts to obtain pertinent documentary 
evidence have now been completed, along with accomplishment of 
AOJ-level adjudication of these claims on the merits.  The Board 
may now undertake appellate review of these claims on the merits.  
However, the Board's careful examination of the evidence in this 
case now reveals complex medical questions which the Board finds 
cannot be resolved without a competent medical opinion that 
addresses them.

The Veteran claims entitlement to service connection for a right 
shoulder disability and a left great toe disorder.  The Veteran 
has testified that he injured his right shoulder and his left 
great toe during military service.  The Board finds it 
significant that the Veteran originally raised these claims, 
complete with his lay testimony that he injured his right 
shoulder and his left great toe during service, only a few months 
following his separation from service; the Veteran filed his 
original claim in this regard in March 1983.  The Veteran is thus 
established to contend that he has experienced pertinent 
symptomatology since around the time of his separation from 
service.

At that time, a VA examination report revealed clinical findings 
without a clear etiology opinion or clear explanation of 
significance.  The May 1983 VA examination report shows that the 
Veteran's right shoulder imaging revealed calcification or 
artifact in the soft tissues near distal end of the clavicle.  
The diagnosis was status post A-C separation, healed, good 
function.  The May 1983 VA examination report also showed that 
the Veteran had undergone an osteotomy of the left first 
metatarsal.  The significance of these findings to the Veteran's 
claims was not clearly explained; it appears that the examiner 
essentially found that there were no currently diagnosable 
pertinent active disabilities.

The Board's September 2002 decision reopened the Veteran's claims 
of entitlement to service connection currently on appeal on the 
express basis that VA treatment notes from March 1998 represented 
medical evidence that reasonably suggested that the Veteran 
suffered a right shoulder injury and a left great toe injury 
during military service.  The September 2002 decision indicated 
that the March 1998 evidence was, in this regard, of "low 
probative value" but that this "does not mean that it has no 
probative value."  The March 1998 VA medical report shows a 
medical impression of posttraumatic degenerative joint disease of 
the right shoulder, and also shows an assessment of posttraumatic 
degenerative joint disease of the left foot.

It is noteworthy that the Veteran is shown to have been 
testifying since a few months following his separation from 
service, and for more than 25 years since that time, that he 
suffered a right shoulder injury and a left great toe injury 
during service.  The Veteran is currently diagnosed with 
posttraumatic degenerative joint disease of the right shoulder 
and left great toe.  Although he was not diagnosed with these 
disabilities at the time of his May 1983 VA examination, there 
were potentially pertinent clinical findings at that time that 
could suggest some corroboration of the Veteran's claim of a 
significant in-service right shoulder and left great toe trauma.  
In light of the new developments and information that has come to 
light over the 27 years following the Veteran's last VA 
examination on these issues, and in the absence of any pertinent 
etiology opinion, the Board believes that a new VA examination 
with etiology opinion is required before informed appellate 
review on the merits can proceed.

For both issues, the May 1983 VA examination report (and the June 
1983 RO rating decision that relies upon it) does not provide 
substantial discussion or explanation of findings at that time to 
permit the Board to apply those findings to a current analysis of 
the new evidentiary picture.  It appears that the May 1983 
examination report essentially indicates that there was no 
current disability diagnosed from the findings in either the 
right shoulder of left great toe.  However, the Veteran is now 
apparently diagnosed with chronic disabilities in both pertinent 
regions, and there are clinical findings in the May 1983 VA 
examination shortly following service which may be pertinent to 
an analysis of etiology.

Moreover, it is not entirely clear whether the Veteran's 1983 
foot surgery may have been associated with an in-service foot 
injury, as the Veteran's testimony appears to suggest, or rather 
was of a nature not associated with an acquired disability.  The 
May 1983 VA examination report indicates that the Veteran 
reported having a bunionectomy that helped his left foot feel 
better following his claimed in-service left great toe injury.  
The May 1983 VA examination report confirms that x-rays revealed 
evidence of an osteotomy of the first metatarsal of the left 
foot, but does not address whether the findings may be related to 
service.

The Board notes that certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that recent case law has now made it clear that 
38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for 
satisfying the requirements to trigger the Secretary's duty to 
assist by providing a medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).  McLendon states that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Although the Board regrets further delaying appellate review in 
this case involving an unusual procedural history, the Board 
finds that a VA examination report is necessary to address the 
Veteran's claims of entitlement to service connection for a right 
shoulder disability and a left great toe disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current disability 
of the right shoulder and any current 
disability of the left great toe.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should respond to the following:

a)  Please identify all diagnosed chronic 
disabilities found for the Veteran's right 
shoulder

b)  For each identified chronic disability 
diagnosed in the Veteran's right shoulder, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during military service, or 
otherwise caused or etiologically related 
to the Veteran's service.  In answering 
this question, please discuss any relevant 
service and post-service treatment 
records.  In particular, please address 
the service treatment records and the May 
1983 VA examination report; please discuss 
whether these records tend to corroborate 
the Veteran's contention that he suffered 
significant trauma to his right shoulder 
and whether these records tend to support 
an etiological link between current right 
shoulder disability and military service.

c)  Please identify all diagnosed chronic 
disabilities found for the Veteran's left 
great toe.

d)  For each identified chronic disability 
diagnosed in the Veteran's left great toe, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during military service, or 
otherwise caused or etiologically related 
to the Veteran's service.  In answering 
this question, please discuss any relevant 
service and post-service treatment 
records.  In particular, please address 
the service treatment records and the May 
1983 VA examination report; please discuss 
whether these records tend to corroborate 
the Veteran's contention that he suffered 
significant trauma to his left great toe 
and whether these records tend to support 
an etiological link between current left 
great toe disability and military service.

2.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis of the 
remaining two issues to determine if the 
Veteran's claims can be granted.  If any 
claim on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


